Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Edward A. Squillante, Jr. on 12/3/2021.  

The application has been amended as follows: 
Claim 15, 
line 13, “reject line” has been replaced with “reject water line”; 
line 14, “reject line” has been replaced with “reject water line”; 
line 20, “respectively” has been added before “corresponding”; and in the
third line from the bottom of the claim, “a multi-way valve” has been replaced with “the multi-way valve”.
Claim 20, line 7, “step (iii)” has been replaced with “step (b)”.
Claim 21 has been canceled.  

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in Figure 2, reference no. 5A will be changed to indicate the portion of line 5 that is below the intersection with line 5C.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Note that where replacement drawings are received in utility patent applications after the Notice of Allowability is mailed, the replacement drawings are handled by the Office of Data Management. Submission to the examiner is not necessary unless an amendment to the specification accompanies the drawings, such as an amendment where the description of figures is added or canceled.  It is applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance because they will not normally be reviewed by an examiner.  See 608.02(z).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—EP 0599281 A2—fails to anticipate or render obvious, alone or in any proper combination, the second and third recycle lines, each having a reject line and the control circuit being configured as in part (e) in combination with all the other limitations in claim 15.
Note that the references cited in the specification have also been considered by the Examiner and included on the attached form 892, but copies have not been provided.
Abstract, line 2, “configured” has been replaced with “configured to”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.

If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778